798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herschel CLARK, Plaintiff-Appellant,v.Eugene BARKSDALE, Sheriff;  Kenneth Rook, Chief Deputy;  SixUnknown Agents, Defendants-Appellees.
No. 84-6045.
United States Court of Appeals, Sixth Circuit.
June 13, 1986.

Before MARTIN, GUY and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
On October 19, 1984, the district court entered an order setting aside a default judgment which it had previously granted against appellee Eugene Barksdale in appellant Herschel Clark's civil action filed pursuant to 42 U.S.C. Sec. 1983.  Upon the district court's denial of his motion for reconsideration of that order, appellant filed a notice of appeal from the order setting aside the default judgment on November 13, 1984.  Orders vacating default judgments, however, are interlocutory and non-appealable, thereby necessitating the dismissal of this appeal.  Kummer v. United States, 148 F.2d 191 (6th Cir.1945).


3
It is therefore ORDERED that this appeal be and hereby is dismissed for lack of jurisdiction pursuant to Sixth Circuit Rule 9(d)(1).